                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



BRANDY MARIE SANDOVAL,                             Case No. 6:19-cv-710-YY

              Plaintiff,                           ORDER

       v.

DEPUTY POE, DEPUTY CHILDERS,
DEPUTY DWIGHT, DEPUTY
EGGLESTON, OSBORNE, DEPUTY
PIERCE, McIRVIN, DEPUTY WADE,
DEPUTY KELLY, SARGEANT TURNER,
CSS-CORRECT CARE SOLUTIONS, and
TRACY from CSS,

              Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on June 9, 2021. ECF 103. Judge You recommended that this Court grant Defendants

Tracy Simpson’s (Tracy from CCS) and Correct Care Solutions’s (CCS) motion for summary

judgment and deny as moot Defendants’ motion to dismiss. No party has filed objections.

       Under the Federal Magistrates Act (Act), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.


PAGE 1 – ORDER
§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge You’s Findings and Recommendation for clear error on the face

of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge You’s Findings

and Recommendation (ECF 103). The Court GRANTS Defendants’ Motion for Summary

Judgment (ECF 51) and DENIES AS MOOT Defendants’ Motion to Dismiss (ECF 41).

       IT IS SO ORDERED.

       DATED this 15th day of July, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge



PAGE 2 – ORDER
